DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-10, 13-20, and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/6/20.
Drawings
The drawings were received on 2/23/21.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 21-24, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stepin et al (CE2 related:  Hadamard Transform Domain Filter) for the same reasons as set forth in Sec. 7 of the last OA, dated 11/24/20.
With respect to the newly added limitations, Stepin already discloses the concept of such common filtering the spectrum components §2 comprises controlling the filtering based on whether the transform domain filtering is enabled or attenuated for the current .
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. Applicant asserts on p. 25 of the Remarks that Stepin was not available before the effective filing date of the claimed invention.  However, Stepin was submitted in the IDS filed 3/5/20 indicating that the prior art was available on 8/1/18.
Applicant also asserts on p. 25 of the Remarks that Stepin fails to disclose controlling the filtering based on whether the transform domain filtering is enabled or attenuated.  However, the proposed method in §2 of Stepin discloses controlling the filtering based on the non-zero transform coefficients is enabled for the current luma reconstructed block.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/           Primary Examiner, Art Unit 2419